Citation Nr: 1550197	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as folliculitis and back acne.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for status post nasal fracture.

5.  Entitlement to service connection for status post right elbow laceration with scar.  

6.  Entitlement to service connection for hemorrhoids and rectal problems.  

7.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

9.  Entitlement to service connection for asthma.

10.  Entitlement to service connection for a bilateral hip disorder. 

11.  Entitlement to service connection for a bilateral knee disorder.

12.  Entitlement to an initial rating in excess of 10 percent for cervical spine strain.

13.  Entitlement to an initial rating in excess of 10 percent for thoracic spine strain with intervertebral disc syndrome.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from September 1996 to January 2009.  A September 2009 Administrative Decision issued by the San Diego, California, Regional Office (RO) initially determined that his period of service from March 30, 2007, to January 12, 2009, was dishonorable and, in turn, a bar to Department of Veterans Affairs (VA) benefits.  However, a subsequent September 2014 Administrative Decision determined that the period of March 30, 2007, to January 12, 2009, was honorable for VA purposes.  As such, the Veteran's entire period of service is considered honorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions issued by the RO.  In the April 2010 rating decision, the RO granted service connection for cervical spine strain and thoracic spine strain with intervertebral disc syndrome and assigned initial 10 percent ratings for each disability, effective January 13, 2009; and denied service connection for folliculitis, back acne, bilateral hearing loss, status post nasal fracture, residuals of right elbow laceration with scar, hemorrhoids and rectal problems, IBS, bilateral CTS, asthma, a bilateral hip disorder, and a bilateral knee disorder.  The issue of entitlement to service connection for TBI was denied by the RO in the June 2010 rating decision.  

As relevant to the issue of entitlement to service connection for a skin disorder, the Board observes that the April 2010 rating decision separately denied the issues of service connection for folliculitis and back acne.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of Brokowski, the Board has characterized the issue generally as a claim for entitlement to service connection for a skin disorder.

The issues of entitlement to service connection for sores on scalp and body, bipolar disorder, skin damage associated with cancer, alcoholism, MRSA (staph) infections, ear infections, dysthymic disorder, and entitlement to higher initial ratings for service-connected tinnitus and right ankle strain were also on appeal and addressed in a September 2012 statement of the case.  However , as the Veteran indicated in his substantive appeal that he no longer wished to appeal these matters, these issues are no longer in appellate status and not currently before the Board.    

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), erectile dysfunction, status post hand sprains, and sinusitis were also previously on appeal.  However, in rating decisions issued in September 2014 and March 2015, the RO granted service connection for these issues, thereby awarding a full grant of the benefits sought on appeal.  Therefore, these issues are no longer in appellate status and not currently before the Board.    

The Board notes that additional medical evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, as these records do not pertain to the issues decided herein, there is no prejudice to the Veteran in the Board proceeding with a decision on such matters at this time.  Specifically, these records do not show a current chronic disability or signs or symptoms referable to bilateral hearing loss, residuals of nasal fracture, or hemorrhoids and rectal problems.  Consequently, waiver of AOJ consideration of such evidence is not necessary as these records are irrelevant with respect to these issues.  38 C.F.R. § 20.1304(c) (2015).  Moreover, as the Board grants service connection herein for the Veteran's skin disorder, TBI, and status post right elbow laceration with scar, which represent a full grant of the benefits sought on appeal with regard to such issues, the Veteran is not prejudiced by the Board proceeding with its decision at this time.  Further, with respect to the remaining issues, as such are being remanded, the AOJ will have the opportunity to consider the additional evidence in the readjudication of the claims. 

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for IBS, bilateral CTS, asthma, a bilateral hip disorder, and a bilateral knee disorder, and entitlement to higher initial ratings for cervical spine strain and thoracic spine strain with intervertebral disc syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, a skin disorder, described as folliculitis and back acne, had its onset during his duty service.  

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral hearing loss disability as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

3.  Resolving all doubt in favor of the Veteran, TBI with post-traumatic headaches is causally related to his active duty service.  

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of status post nasal fracture, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

5.  Resolving all doubt in favor of the Veteran, status post right elbow laceration with scar had its onset during his active duty service.  

6.  At no time during the pendency of the claim does the Veteran have a current diagnosis of hemorrhoids and rectal problems, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection skin disorder, described as folliculitis and back acne, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for a grant of service connection for TBI with post-traumatic headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for a grant of service connection for status post nasal fracture have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for a grant of service connection for status post right elbow laceration with scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for hemorrhoids and rectal problems have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant service connection herein for a skin disorder, TBI, and status post right elbow laceration with scar constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regard to these issues. 

With respect to the issues of service connection for bilateral hearing loss, status post nasal fracture, and hemorrhoids and rectal problems, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2009 and November 2009 letters, sent prior to the initial unfavorable decision issued in April 2010 advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the record contains the Veteran's service treatment and personnel records, post-service reports of private and VA treatment, and VA examination reports.  The Board recognizes that there is an indication that some of the Veteran's service treatment records may be missing.  In this regard, a February 2004 service treatment record states that it is a "Replacement record - original record lost/misplaced during return from OIF."  Upon a complete review of the record, there are service treatment records dated as far back as May 1996 (entrance examination) and such includes numerous records dated from 2000 to 2004 as well as a record of immunizations beginning in 1996.  The Board also notes that the Veteran's claims are primarily based on incidents and injuries that occurred during the latter part of his service (i.e., after 2004) for which service records are available.  Moreover, the service department itself noted that the records were lost during the Veteran's return from deployment while on active duty.  As such, any further attempts to obtain any additional service treatment records would be futile.  

Further, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports.  However, these records also do not identify any outstanding medical records.

Additionally, the Veteran was afforded VA examinations in October 2009 to address his claims for service connection for bilateral hearing loss, status post nasal fracture, and hemorrhoids and rectal problems.  The Board finds that the VA examination reports are adequate as they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical findings so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In this regard, the Board notes that, as will be discussed in detail herein, such examinations failed to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations, status post nasal fracture, and hemorrhoids and rectal problems.  Similarly, the preponderance of the evidence is against a finding that such disorders have been subsequently diagnosed.  Therefore, there is no need for a nexus opinion regarding such issues.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.


Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the issues herein decided, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Disorder

The Veteran is seeking service connection for a skin disorder, described as folliculitis and back acne.  He essentially asserts that his skin disorders began in service and have continued to the present time.  

Service treatment records include a June 2006 clinical record that reflects that the Veteran complained of ringworm for one month.  Examination showed erythemic papules on the left side of the neck and upper back.  An assessment of tinea infection was given.  A January 2008 service treatment record observed that the Veteran had folliculitis for a few years and his scalp, face, trunk, arms, and legs were affected.  It was also noted that there were a few excoriations on the right jaw, left chest, and right post thigh.  Another March 2008 service treatment record also showed scalp folliculitis.  While it had improved, there were still a couple spots.  There were two excoriations on the anterior scalp and secondary post inflammatory pigment changes of lower face.  Folliculitis and acne were also both noted in October 2008 and November 2008 service treatment records.  The Board notes that a January 2009 service examination for Medical Board purposes showed that the skin was clinically evaluated as normal.  However, in a contemporaneous January 2009 Report of Medical History, the Veteran reported a history of skin disease.  The physician's notes indicated that the Veteran had acne from 1997 to 2009.  

Shortly after his discharge from service, in October 2009, the Veteran was afforded a VA fee-based general examination to address all of his claimed disorders.  He reported that he was diagnosed with acne since 2003 and that he had another skin condition since 2003.  However, on examination, the Veteran was clear of rashes and lesions and there were no signs of skin disease present.  Although the examination was normal, the examiner provided a diagnosis of acne on the back with subjective factors of ulcer formation and bumps on the back.  Current VA treatment records document that the Veteran has continued to be prescribed medications for acne and skin erosions.

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for a skin disorder, described as folliculitis and back acne, is warranted.  Initially, service treatment records clearly show treatment for folliculitis and back acne.  Although normal on examination, the October 2009 examination also gave a subjective diagnosis of back acne.  Moreover, current VA treatment records show prescribed medications for current acne and skin erosions.

Importantly, the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, as a skin disorder, to include folliculitis and acne, is a disease within the realm of lay observations, the Veteran is competent to report the onset and continuing symptoms of such disorder.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).  Likewise, the evidence of record clearly shows that his skin disorders, described as folliculitis and back acne, had their onset in service and have continued to the present time.  Given the nature of such disorder, the Veteran's lay statements are sufficient to link his current skin disorders to the same diseases documented in service.  

As such, there are in-service treatment records documenting the onset of skin disorders, current VA treatment records showing treatment for such disorders, and a link between the current skin disorders and the symptoms in service based on the Veteran's competent lay statements.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for a skin disorder, described as folliculitis and back acne, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hearing Loss

The Veteran is also seeking service connection for bilateral hearing loss.  He asserts that his current hearing loss is due to in-service acoustic trauma in service.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records document potential hazards to hearing due to heavy artillery.  In his January 2009 Report of Medical History, the Veteran reported a history of hearing loss.  Importantly, a contemporaneous service examination showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
Right
80
75
95
80
65
Left
85
40
50
50
60

Speech recognition scores were not provided.  Nevertheless, these findings are indicative of a bilateral hearing loss disability as defined by VA.  

After service, the Veteran filed his claim seeking service connection for hearing loss in June 2009.  He was afforded a VA fee-based audiological examination in October 2009.  The Veteran reported hearing loss due to combat noise exposure.  He reported that the condition existed since July 2003.  On examination, puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Right
15
25
20
25
20
Left
20
25
15
15
20

Additionally, the examiner found that the Veteran had 96 percent speech recognition in the right ear and 100 percent speech recognition in the left ear.  The examiner opined that the examination showed that the Veteran did not have hearing loss in accordance with VA standards.  

In a January 2010 statement, the Veteran again asserted that he had hearing loss due to acoustic trauma in service.  A February 2010 VA treatment record reflects that the Veteran reported tinnitus that made it hard to hear in either ear sometimes.  There was an indication that the Veteran would have his hearing tested again.  However, follow-up VA and private treatment records are silent with respect to any objective findings pertaining to hearing loss.  In this regard, a July 2012 VA record clearly documented no hearing changes.  Importantly, a March 2014 clinical record showed that the Veteran was negative for hearing loss.  Significantly, the Veteran has not provided any further lay evidence concerning complaints of hearing loss.  

The Board acknowledges that the Veteran was exposed to acoustic trauma in service.  Nevertheless, in comparing the results of the October 2009 VA examination to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Additionally, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Nevertheless, in the instant case, although there was an indication of a bilateral hearing loss disability prior to the Veteran's discharge from active service, there is no competent evidence showing such a disability after the Veteran's discharge from active service, or a recent diagnosis prior to the filing of his claim in June 2009, through the course of the appeal.  Again, the October 2009 VA examiner clearly found that the Veteran did not meet the criteria for bilateral hearing loss under VA regulations.  Likewise, clinical records are also silent with respect to any objective findings of hearing loss.  There is no other medical evidence of record to refute these findings.  In sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since Veteran's discharge from active service.  
  
In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to report experienced decreased hearing while in service as well as a continuity of symptomatology since service.  However, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for recognition and, thus compensation, under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes during the pendency of the claim, or recent diagnosis of disability prior to filing his claim.  As such, service connection for bilateral hearing loss is not warranted. 
  
In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Traumatic Brain Injury

The Veteran asserts that he has a traumatic brain injury, manifested, in part, by post-traumatic tension headaches, resulting from an improvised explosive device (IED) and a vehicular accident, when he was deployed in Iraq.  

The Veteran's service personnel records are silent with respect to any combat awards or medals.  However, service records include an August 2003 Memorandum for the Record, which was a combat report showing that the Veteran was subjected to sustained enemy missile attacks from March 20, 2003, to March 29, 2003, while serving in direct support of 3rd Marine Air Wing units at Al Jaber Air Base in Kuwait during Operation Iraqi Freedom.  However, while this record documents missile attacks occurring in the vicinity where the Veteran was stationed, the service treatment records are silent with respect to any head injury associated with these attacks, or resulting from an IED.  

Nevertheless, the Veteran's service treatment records reflect complaints of headaches in connection with a motor vehicle accident in April 2002.  Furthermore, an October 2006 private emergency room treatment record documented that the Veteran suffered a closed head injury after being kicked in the nose multiple times.  The Veteran continued to complain of headaches since the injury.  The differential diagnosis was a closed head injury, skull fracture, subdural hematoma, subarachnoid bleed, nasal fracture, nasal contusion, nasal septal hematoma, concussion.  The discharge diagnosis was closed head injury.  Such service treatment records also reflect complaints of headaches in April 2007 and June 2008.

A January 2009 service examination for Medical Board purposes showed that the Veteran's head and neurological system was clinically evaluated as normal.  However, in his contemporaneous medical history, the Veteran reported migraines and severe headaches from a head injury.  

At his post-service October 2009 VA general examination, the Veteran reported that he had brain trauma with memory loss since 2003.  The Veteran stated that his TBI was the result of a scud missile explosion and a vehicular accident where he sustained a head injury.  He reported that, as a result of the injury he was dazed and confused, saw stars, and had symptoms of a concussion.  He reported that he lost consciousness from 0 to 30 minutes.  He described his current headaches as mild and stated that they required medication.  The VA examiner diagnosed the Veteran with status-post head injury with post-traumatic tension headaches.  It was noted that the subjective factors were a head injury with headaches and problems with attention and concentration; the objective factors were a normal physical and cranial nerve exam.  The VA examiner noted that the Veteran's head injury could be classified as a "focal injury" that was mild in severity.  It was also noted that the head injury had stabilized and the Veteran did not have any other complications.  

The Veteran was also afforded a VA fee-based special psychiatric evaluation that same month.  The Veteran again reported sustaining a head injury in May 2003 from a missile attack.  After examining the Veteran, the examiner found that cognitive impairment due to TBI was likely and further evaluation was recommended.  

Subsequently, the Veteran was afforded VA neuropsychological examination in January 2010.  The Veteran again reported being hit by an IED, hitting his head, and losing consciousness.  The Veteran reported that, since suffering a TBI, he experienced headaches, head pain, sensitivity to light, attention problems, and short-term memory impairment.  After examining the Veteran, the examiner found that based on the Veteran's educational history and reported level of previous functioning, it would be expected that he would perform in approximately in the average range on cognitive testing.  Results of this neuropsychological evaluation indicate that, overall, he performed significantly below expected ranges on all areas of cognitive functioning including verbal memory, visual memory, receptive language, expressive language, visual spatial processing, attention, and executive functioning.  The examiner noted that the Veteran may benefit from cognitive rehabilitation exercises in order to provide him with compensatory strategies to help improve his overall cognitive functioning.  However, due the his test-taking style on this evaluation, the examiner could not clearly determine that the Veteran was experiencing cognitive impairment secondary to the TBI he suffered in 2003.   The examiner diagnosed TBI with loss of consciousness (2003) and headaches.  

VA treatment records include an August 2010 record, which showed that the Veteran had a history of TBI sustained in the military and he had sequelae of memory problems and migraines.  A subsequent December 2011 Vet Center treatment record indicated that, while the Veteran was on deployment in Iraq, his convoy was involved in a collision due to hitting IED and he was knocked unconscious.  It was also noted that he was involved in six car accidents where he sustained a blow to the head.  

The Veteran was afforded a VA mental health examination for posttraumatic stress disorder (PTSD) in July 2014.  The examiner provided an Axis III diagnosis of a TBI in 2003, but such report also reflected that the Veteran did not have a diagnosis of TBI and none was shown in the records that were reviewed.  

However, a subsequent February 2015 VA treatment documented that the Veteran had a TBI/a chronic headache disorder from an IED explosion.  

Initially, the Board notes that, although the service treatment records do not show that the Veteran suffered a head injury from detonation of an IED, the records document that the Veteran suffered from headaches as a result of a vehicular accident in April 2002 and a closed head injury in October 2006.  Importantly, the Veteran's January 2009 medical history also document migraines/headaches due to a head injury.  In sum, there is competent medical evidence showing that the Veteran suffered a head injury in service resulting in headaches.  

Moreover, current VA treatment records show a diagnosis of TBI with post-traumatic stress headaches.  Likewise, both October 2009 VA examination reports diagnosed the Veteran with a traumatic brain injury due to a head injury.  The Board acknowledges that the July 2014 PTSD examination, despite reflecting an Axis III diagnosis of a TBI, did not show a diagnosis of TBI.  However, as such was a psychiatric examination, specialized testing for TBI purposes was not accomplished.  Thus, when resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for TBI with post-traumatic stress headaches is warranted.  

In sum, the evidence shows an in-service head injury with subsequent headaches, a current diagnosis of TBI with post-traumatic stress headaches, and the October 2009 VA examinations linking the current disability to a previous head injury.  Accordingly, when resolving the benefit of the doubt in favor of the appellant, the Board must conclude that the evidence is in at least a state of equipoise and service connection for TBI with post-traumatic stress headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Status Post Nasal Fracture

The Veteran is also seeking service connection for status post nasal fracture.  Specifically, he has asserted that he fractured his nose twice during his military service; once during martial arts training and then when he was assaulted by a group in July 2006.  

The Board recognizes that the Veteran's service personnel records include certificates for martial arts during service.  Moreover, the October 2006 private emergency room treatment note showed that the Veteran was seen for pain in his nose and difficulty breathing from his nose.  As noted above, the Veteran reported being kicked in the nose multiple times.  Again, the differential diagnosis was a closed head injury, skull fracture, subdural hematoma, subarachnoid bleed, nasal fracture, nasal contusion, nasal septal hematoma, concussion.  A CT scan of the head revealed that, based upon the portion of the nasal bones that can be seen, there was no fracture.  However, it was noted that the nasal bones were unable to be completely seen.  On discharge from the emergency room, he was diagnosed with probable nasal fracture.  However, at his January 2009 service examination, the nose was evaluated as clinically normal and it was noted that there was no septal deviation.

At the October 2009 VA examination, the Veteran reported that he had a nasal fracture since 2005.  The Veteran described constant sinus problems.  The VA examiner diagnosed the Veteran with status post nasal fracture.  It was noted that the subjective factors were interference with breathing through the nose, crusting, and pain after a history of a nasal fracture.  The objective factor was that he had a normal physical examination and no findings of bacterial rhinitis.  A contemporaneous x-ray study showed no evidence of fracture or deformity; the nasal frontal suture, the anterior nasal spine, the nasal septum, and the surrounding soft tissues were all normal.  

Follow-up VA treatment records are silent with respect to any residuals of status post nasal fracture with the exception of symptoms associated with his service-connected sinusitis such as chronic nasal congestion.  

Initially, the Board recognizes that the current medical evidence of record documents symptoms associated with the Veteran's service-connected sinusitis.  However, no other nasal symptoms or disorders are indicated.  As noted above, the Veteran is already service-connected sinusitis and this matter is not currently before the Board.  Moreover, to award the Veteran additional compensation benefits based on his sinus symptoms would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other.  

The Board acknowledges that the evidence of record shows that the Veteran injured his nose in service; nevertheless, a preponderance of the competent medical evidence is against a finding that the Veteran currently suffers from any residuals of a status post nasal fracture.  In this regard, at the time of his January 2009 separation examination, the Veteran's nose was clinically evaluated as normal at discharge with no deviated septum.  Importantly, the October 2009 VA examination revealed a normal physical examination and a contemporaneous x-ray showed that the nose was normal with no evidence of fracture or deformity.  The medical evidence shows that the only current nasal symptoms are those associated with the Veteran's sinusitis.  Again, the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Board must still look to the evidence prior to the claim period to determine if the Veteran had a current diagnosis at the time he filed his claim in June 2009, or a recent disability of disability prior to the filing of such claim.  See McClain, supra; Romanowsky, supra.  Again, the Veteran is competent to describe symptoms pertaining to his nose and to report a continuity of symptoms since service.  However, the Veteran has not demonstrated any medical knowledge or expertise.  Hence, again, he is a "layperson" in this regard, and not a medical expert.  In the instant case, the question of whether the Veteran suffers from any residuals from any in-service nose injury is a question too complex to be addressed by other than expert evidence.  See Woehlaert, supra.  In this regard, the Veteran has primarily reported symptoms pertaining to his sinusitis.  Again, after examining the Veteran and performing diagnostic testing, the October 2009 VA examiner clearly found a normal examination of the nose.  As such, the Board must find that any lay assertions that the Veteran has any residuals from the status post nasal fracture are outweighed by the findings of the VA examiner.  In sum, there is no probative evidence showing that the Veteran has suffered from any residuals from an in-service nasal fracture at the time he filed his claim in June 2009, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In conclusion, the preponderance of the evidence is against service connection for status post nasal fracture.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Elbow Laceration with Scar

The Veteran asserts the he has a right elbow laceration with a scar as a result of his military service in Iraq. 

Service treatment records include an October 2004 service examination that showed a past medical history of right arm operation trauma repair status post motor vehicle accident in 1997.  Likewise, the Veteran's January 2009 service examination conducted prior to his discharge showed that the Veteran had a large scars on the right upper extremity, post motor vehicle accident.  At the Veteran's October 2009 VA examination, the Veteran reported a scar of the on the right forearm over the elbow that was caused by a laceration as a result of combat activity; it was noted that this occurred in 2003.  He was diagnosed with a status post laceration of the right elbow with residual scar.   

A follow up February 2015 VA treatment noted that the Veteran had a right elbow/upper arm injury that was related to a military accident in 2002.  It was also noted that a 2011 x-ray revealed a small foreign body. 

Therefore, based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for status post right elbow laceration with scar is warranted.  Initially, the Veteran's service treatment records clearly document a right arm operation due to a vehicular accident and the discharge examination clearly shows residual right elbow scars.  Moreover, the October 2009 VA examiner diagnosed status post laceration right elbow with residual scar.  Further, current VA treatment records also show a right elbow scar and small foreign body.

Significantly, as a residual scar is a disorder within the realm of lay observation, the Veteran is competent to report the onset and continuity of such disorder.  Likewise, the evidence of record clearly shows that he had a right elbow scar in service and  continues to have such scar.  Given the nature of such disorder, the Veteran's lay evidence is sufficient to link his current status post right elbow laceration with scar to the right elbow injury that he suffered in service.  

In sum, there are in-service treatment records documenting a right elbow scar, post-service VA examination and VA treatment records showing a continuing diagnosis, and a link between the current disorder and the injury in service based on the Veteran's competent lay statements.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for status post right elbow laceration with scar is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hemorrhoids and Rectal Problems

The Veteran is also seeking service connection for hemorrhoids and rectal problems.  In a November 2009 statement, the Veteran asserted that his hemorrhoids and rectal problems were the result of his IBS. 

The Veteran's January 2009 Report of Medical History noted that he had intermittent hemorrhoids.  The January 2009 service examination conducted prior to discharge showed that the Veteran's anus and rectum were abnormal as he had non thrombosed, external hemorrhoids.  In the summary of defects and diagnoses, the examiner again noted hemorrhoids.  

However, post-service, at the Veteran's October 2009 VA examination, the rectal examination was normal.  The examiner specifically found no hemorrhoids.  Moreover, follow-up VA treatment records are silent with respect to any hemorrhoids or other rectal problems.  In fact, a December 2010 VA examination conducted for other purposes and a July 2014 VA treatment record again specifically found no hemorrhoids present.  Similarly, the remainder of the evidence of record is negative for any rectal condition.  

Although the Veteran has continued to report that he suffered from hemorrhoids and non-specific rectal problems while on active service, he has provided no lay evidence of any continuing symptoms since service.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently suffers from any hemorrhoids and rectal problems.  Initially, although hemorrhoids were noted at discharge, the October 2009 VA examination indicated that the Veteran's rectal examination was normal.  Moreover, a December 2010 VA examination and a July 2014 VA treatment record clearly found no hemorrhoids present and the remainder of the record is silent with respect to any other rectal problems.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Again, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain, supra.

Although the VA examination and VA treatment records document no hemorrhoids or other rectal disability, the Board recognizes that the January 2009 discharge examination clearly showed hemorrhoids.  Again, the Court in Romanowsky, supra, found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Nevertheless, in the instant case, there is no competent medical or lay evidence showing that the Veteran was suffering from hemorrhoids, or any other rectal problems, at the time he filed his claim in June 2009.  In other words, there is no indication that his prior hemorrhoids were still ongoing at that time.  Moreover, as noted above, the Veteran has not given any indication in his statements of record or during the course of seeking treatment that has had ongoing hemorrhoids or other rectal problems.  Thus, the Board finds that the Veteran's hemorrhoids had resolved prior to his June 2009 claim and the evidence shows that the Veteran has not had any such disorder at any time pertinent to the period on appeal.    

In conclusion, the preponderance of the evidence is against service connection for hemorrhoids and rectal problems.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin disorder, described as folliculitis and back acne, is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for TBI with post traumatic headaches is granted.

Service connection for status post nasal fracture is denied.

Service connection for status post right elbow laceration with scar is granted.

Service connection for hemorrhoids and rectal problems is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for IBS.  In a November 2009 statement, the Veteran asserted that he has symptoms of IBS since he left the Southwest Asia Theater.  Service records showed that the Veteran served in Southwest Asia Theater of operations so he is considered a Persian Gulf Veteran within the meaning of the applicable statute and regulation.  

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Under 38 U.S.C.A.  § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

The Veteran has not been afforded a VA examination with respect to this issue.  In light of the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War and the fact that he reports symptoms referable to IBS, the Board finds that the Veteran should be scheduled for a VA examination to determine whether the Veteran has IBS or a gastrointestinal disorder that is related his military service, to include his service in the Southwest Asia Theater of operations during the Persian Gulf War.   See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i).

The Veteran also asserts that he has bilateral CTS as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War.  At the Veteran's October 2009 VA examination, he reported that his CTS had been present for six years.  The examiner diagnosed with bilateral CTS.  As the Veteran has a known clinical diagnosis, it cannot be considered due to an undiagnosed illness under VA regulations.  Nevertheless, the examiner failed to provide an etiological opinion with rationale on whether such disability is directly related to service.  In this regard, the Veteran's service treatment records include a January 2002 entry detailing treatment for a motor vehicle accident that notes complaints of numbness to fingertips of the bilateral hands.  Additionally, the Veteran complained of numbness and tingling in the fingers and hands at the time of his January 2009 Medical Board Examination.  

The Veteran also asserts that he has asthma due to his military service.  In a September 2010 statement, the Veteran stated that his asthma was due either to his status post nasal fracture or due to in-service asbestosis exposure.  In his January 2009 medical history, the Veteran indicated that he had a history of asthma or any breathing problems related to exercise, weather, pollens etc.  At the October 2009 VA examination, he reported that he had asthma since January 2007.  The VA examiner diagnosed the Veteran with asthma.  Moreover, follow-up VA treatment records continue to show that the Veteran had asthma.  However, although a diagnosis was given, the VA examiner again failed to provide an etiological opinion with rationale.  

Likewise, the Veteran asserts that he has bilateral knee and hip disorders related to his military service.  The Veteran reported a history of knee trouble and swollen or painful joints in his January 2009 medical history.  It was noted he had painful ligaments in his knees and that his knees locked, cracked, popped, and were swollen.  At the Veteran's October 2009 VA examination, the Veteran reported that his knee condition had existed since May 2005 and his hip condition since 2004.  Both conditions were from training and combat activities.  There were no significant findings on x-ray studies of the knees but the examiner diagnosed with status post bilateral knee sprain with patellofemoral syndrome.  Likewise, an x-ray study of the hips revealed no abnormalities and the examiner diagnosed status post bilateral hip strain.  Follow-up VA treatment records continue to show reports of knee pain.  Unfortunately, again, the VA examiner failed to provide an etiological opinion with rationale with respect to the Veteran's knee and hip disorders.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the lack of etiological opinions with rationales, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his bilateral CTS, asthma, and bilateral hip and knee disorders. 

The present appeal also includes the issues of initial higher ratings for the Veteran's cervical spine sprain and thoracic spine sprain with intervertebral disc syndrome.  The Veteran was last afforded a VA examination for his cervical spine in December 2010.  The Veteran was scheduled for another VA examination in August 2014, but he failed to report.  The Board notes that when a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2015).  In this case, subsequent VA treatment records appear to indicate that the Veteran was having severe psychiatric symptoms around this time period and he was also hospitalized for his mental disorder in late 2014.  Further, it is unclear from the record whether the Veteran received appropriate notice of the examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).  As such, there is evidence that the Veteran may have been ill or hospitalized at the time of the scheduled VA examination, and when affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report.  

Moreover, the Veteran was most recently afforded a VA examination with respect to his thoracic spine in May 2014.  However, the examiner indicated that it was a false examination.  As such, the examination is insufficient for rating purposes.  Accordingly, a remand is also necessary in order to schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected cervical spine sprain and thoracic spine sprain with intervertebral disc syndrome.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Additionally, in light of the need to remand, additional VA treatment records from June 2015 to the present should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, a February 2015 VA treatment records also indicated that additional x-rays of the thoracic spine were going to be obtained; however, no such x-rays are of record.  As such, the AOJ should obtain any additional x-rays of the thoracic spine.  

As a final matter, the Board observes that the most recent March 2015 supplemental statement of the case did not appear to address all of the relevant evidence associated with the record.  Specifically, the May 2014 VA examination pertaining to the low back was not discussed.  Moreover, as noted above, additional VA treatment records were associated with the record that have not been considered by the AOJ.  As such, in order to afford the Veteran his full procedural rights, on remand, the AOJ must consider and address all of the evidence of record including previously obtained VA treatment records and the May 2014 VA examination report in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from June 2015 to the present as well as any additional x-ray studies of the thoracic spine dated from February 2015.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all additional records have been associated with record, schedule the Veteran for a VA examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed IBS.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should identify any objective evidence of the Veteran's claimed IBS; render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis; and, provide an opinion with respect to each currently diagnosed disorder as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's military service.  

The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the service treatment records, post-service treatment records, VA examination reports and Veteran's lay statements.   

3.  After all additional records have been associated with record, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of bilateral CTS, asthma, bilateral hip disorder, and bilateral knee disorder.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  After examining the Veteran and reviewing the entire record, the examiner should respond to the following:

With respect to bilateral carpal tunnel syndrome, the examiner should offer an opinion as to whether it is as least as likely as not (a 50% or higher degree of probability) related to the Veteran's active service, to include the incidents described in the service treatment records as noted above. 

With respect to asthma, the examiner should offer an opinion as to whether it is as least as likely as not (a 50% or higher degree of probability) related to the Veteran's active service, to include the incidents described in the service treatment records as noted above and/or claimed asbestos exposure. 

With respect to the hips, the examiner should identify all current bilateral hip disorders found to be present.  Thereafter, the examiner should offer an opinion as each diagnosed knee disorder as to whether it is as least as likely as not (a 50% or higher degree of probability) related to the Veteran's active service, to include the incidents described in the service treatment records as noted above and/or as a result of his military duties. 

With respect to the knees, the examiner should identify all current bilateral knee disorders found to be present.  Thereafter, the examiner should offer an opinion as each diagnosed hip disorder as to whether it is as least as likely as not (a 50% or higher degree of probability) related to the Veteran's active service, to include the incidents described in the service treatment records as noted above and/or as a result of his military duties.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the service treatment records, post-service treatment records, the October 2009 VA examination report and the Veteran's lay statements.   

4.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA orthopedic examination to assess the severity his service-connected cervical spine strain and thoracic spine strain with intervertebral disc syndrome.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the cervical and thoracic spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical and thoracic spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical and thoracic spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should clearly indicate whether the Veteran has any neurological manifestations of the cervical and thoracic spine disabilities.  For each neurological impairment identified, the examiner should clearly indicate whether the nerve involved and an assessment of the severity of such disability.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

The examiner must provide a rationale for any opinion proffered. 

5.  When scheduling the aforementioned VA examinations, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination(s) must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination(s), the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include all relevant VA treatment records and the May 2014 VA examination report.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


